IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

************************
DOUG PALUCK and RHONDA PALUCK *
as parents and natural guardians on behalf *               No. 07-889V
of their minor son, K.P.,                  *               The Honorable Charles F. Lettow
                                           *               Special Master Christian J. Moran
                     Petitioners,          *
                                           *               Filed: August 14, 2015
v.                                         *               Reissued: August 27, 2015
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *               Damages; decision based on
                                           *               proffer.
                     Respondent.           *
************************

Sheila A. Bjorklund, Lommen Abdo Law Firm, Minneapolis, MN, for petitioners;
Alexis Babcock, United States Dep’t of Justice, Washington, DC, for respondent.

      PUBLISHED DECISION ON REMAND AWARDING DAMAGES1

       On December 21, 2007, Doug and Rhonda Paluck filed a petition alleging
that various vaccines harmed their son, K.P. They sought compensation through
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10
through 34 (2012). After lengthy proceedings, the Court of Federal Claims found
that the Palucks established that the vaccines significantly aggravated a K.P’s pre-
existing mitochondrial disorder. The Court remanded the case for a determination
of damages to which the Palucks are entitled. 113 Fed. Cl. 210 (2013).

     On February 11, 2014, the Secretary submitted a proffer regarding the
amount of compensation. On that same date, the undersigned issued a decision
awarding damages in accordance with the proffer. After the Secretary appealed,

       1
         When this decision was originally issued, the parties were notified that the decision
would be posted in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116
Stat. 2899, 2913 (Dec. 17, 2002). The parties were also notified that they may seek redaction
pursuant to 42 U.S.C. § 300aa-12(d)(4)(B); Vaccine Rule 18(b). Petitioners made a timely
request for redaction and this decision is being reissued with the name of the minor child
redacted to initials.
the Federal Circuit affirmed the finding of entitlement to compensation. Paluck v.
Sec'y of Health & Human Servs., 786 F.3d 1373 (Fed. Cir. 2015).

       In light of the passage of time during appeal, the parties filed a joint motion
for relief of judgment stating that the February 11, 2014 award of damages on
proffer no longer reflected the present value of the compensation and therefor was
no longer equitable. Jt. Mot., filed July 17, 2015, at 2. The Court granted this
motion and remanded the matter on July 22, 2015. The Secretary filed a revised
proffer on damages on July 23, 2015.

       Based upon the record as a whole, the undersigned finds that the amount
contained in the revised proffer is reasonable. The Clerk’s Office is instructed to
enter judgment in the amounts listed in the proffer attached to the decision issued
August 14, 2015.2 The Clerk’s Office is also instructed to provide a copy of this
decision to the presiding judge. Vaccine Rule 28.1(a).

IT IS SO ORDERED.

                                                  S/ Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




       3
         The Palucks have requested that specific amounts of compensation not be available to
the public. In accord with the Court’s comments during an oral argument on a motion for review
of an order denying a motion for redaction held on November 13, 2013, the Palucks’ proposed
redaction of this decision is GRANTED.
                                              2